1 So. 3d 1250 (2009)
Jakall WALDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3469.
District Court of Appeal of Florida, Fourth District.
February 11, 2009.
Jakall Walden, Immokalee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Jakall Walden appeals a trial court order denying his two motions for jail time credit. We affirm the denial of his claims for credit following sentencing, without prejudice to his right to exhaust administrative remedies with the Department of Corrections, and then, if unsuccessful, to seek mandamus in the circuit court. Cunningham v. State, 932 So. 2d 1202 (Fla. 4th DCA 2006).
We reverse the trial court's summary denial of his other claim, however, in which he sought jail credit for time from his detention February 2, 2000, in Broward County Jail until his sentencing on April 5, 2001, in Case No. 00-824 CF10B, his prosecution for armed robbery. We find appellant's claim legally sufficient under Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998) (holding that the motion must contain allegations where in the record information supporting the claim of jail credit can be located and explain how the record demonstrates entitlement to the relief requested). We remand for further proceedings. If the trial court should again summarily deny relief on this claim, it shall attach record excerpts conclusively showing that appellant is not entitled to any relief.
Affirmed in part, reversed and remanded in part.
FARMER, TAYLOR and DAMOORGIAN, JJ., concur.